DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed 1/24/2022. Claim 50 has been amended. Claims 31-34 and 41-50 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/24/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
	The following is an examiner’s statement for reason of allowance:
	The closest prior arts of record:
Angartia et al. (NPL cited in IDS filed 9/20/2021) discloses decoding LDPC codes using an alternate to smMS algorithm called a variable-weight MS (vwMS) which improves convergence and performance of smMS algorithm.

Perez et al. (NPL cited in IDS filed 9/20/2021) discloses a method to approximate the minimum required in the computation of check node update of an LDPC decoder based on min-sum algorithm.

Chuan et al. (NPL cited in IDS filed 9/20/2021) discloses single block-row regular QC-LDPC decoding by utilizing a column-layered min-sum decoding algorithm implementing the steps of initializing channel outputs into memory blocks by storing magnitude of the first two minimums and corresponding index, a CNU block that computes a decoding algorithm to output values, a VNU processing implemented in a barrel shifter to process check-to-variable messages for a corresponding column, and a vector updating step to update a vector associated with the check-to-variable messages.

Zhang et al. (20180062666) discloses a message-passing decoder that is configured to reconstruct check-to-variable messages having a sign portion and a magnitude portion, such as a reconstructed c2v message 160 that includes a sign portion 162 and a magnitude portion 164.  The sign portion 162 may be a single bit having a first value that indicates positive or having a second value that indicates negative.  The magnitude portion 164 may be a single bit having a first 

Varnica et al. (20140229792) discloses an iterative decoding technique where upon initialization of the decoding process, variable nodes 220-234 are assigned input states using the detector 120. After the variable nodes 220-234 are assigned input states using the detector 120, a check of the variable nodes is performed by the decoder 124 on a plurality of groups of variable nodes. Each row corresponds to one of the check nodes, and each column corresponds to one of the variable nodes. A variable node may be associated with a two-bit state 1 b0], where b0 indicates the hard decision and b1 indicates the reliability of the hard decision.  Updating the variable value b0 and updating the variable reliability data b1 are then equivalent to updating the state [b1 b0] of a variable node.  In other words, the state of a variable node may be updated based on its current state and the combination of states of its neighboring check nodes, which are check nodes associated with or connected to the variable node under consideration.

However, with respect to independent claim 31, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “computing, during the initializing, syndrome bits based on the first set of inputs, the syndrome bits initializing check nodes associated with the one or more sub-matrices in the plurality of decoding blocks; iteratively processing, during a decoding loop and using the syndrome bits computed during the initializing as inputs, the one or more sub-matrices of the parity-check matrix constituting the plurality of decoding blocks, wherein the iterative processing includes: computing, updating, and passing messages belonging to a finite alphabet, wherein the messages are iteratively passed between variable nodes and the check nodes associated with the one or more sub-matrices in the decoding blocks; using a plurality of variable node update functions to compute outgoing messages of the variable nodes, wherein the said variable node update functions are the same from one decoding block to the next decoding block or are dynamically switched to different variable node update functions from one decoding block to the next decoding block”.

The corresponding dependent claims further limit the independent claims and thus, also contain allowable subject matter by virtue of their dependency. Hence, claims 31-34 and 41-50 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/SAZZAD HOSSAIN/Examiner, Art Unit 2111
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111